Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 1 of 9




                   EXHIBIT 8
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 2 of 9


CUSIP       ISSUE_NAME                            ACCT    HOLDER_REG_1                            HOLDER_REG_2                             HOLDER_REG_3                           HOLDER_REG_4
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     605   JOHN SEMANCHIK &                        JULIA SEMANCHIK JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     430   G THOMAS MC CONNELL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     431   G THOMAS MC CONNELL &                   CHARLEENE MC CONNELL JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     795   JOHN D TEREBA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     103   BETTY J CHERNEY &                       DONALD J CHERNEY JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     221   VERRILL O GARDINER &                    MARGARET E GARDINER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     452   PAUL P MEISTER &                        THRESEA C MEISTER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     387   WILLIAM J LENDENER &                    FLORENCE C LENDENER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     302   RAYMOND HORNEY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     332   THOMAS C KEEGAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     418   DONALD E MARTIN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON       6   WILLIAM M ADKINS                        % W R ADKINS POA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON       8   KIMBERLY A AHLGREN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON       9   CONSTANCE M AIELLO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      12   RALPH ALISEO &                          JULIA M ALISEO JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      15   JAMES P ANDERSON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      19   JOSEPH ARDITO &                         IDA V ARDITO JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      23   GRETCHEN BAER AS CUSTODIAN FOR ANDREW   PAUL BAER UNDER THE PENNSYLVANIA         UNIFORM GIFTS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      25   PAUL B BAER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      27   GEORGE L BAKER &                        SANDRA J BAKER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      30   DENNIS E BANK &                         LYNDA K BANK JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      32   C DAVID BARGAMIAN &                     LINDA M BARGAMIAN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      33   MARIO BARLETTA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      34   JOHN H BARNES
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      35   JUDY ANN LEONARD BARNETTE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      37   ROSEMARY T BATTAGLIA &                  JOHN M BATTAGLIA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      38   JUDY BEAM
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      39   JOHN BEAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      46   LINDA BELL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      53   WARREN BICAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      54   THOMAS S BINKLEY &                      WILMA BINKLEY JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      57   SCOTT C BLAUVELT &                      KIMBERLY J BLAUVELT JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      59   MERRA LEE BLOCK
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      62   BEATRICE M BOGHOSIAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      66   KENNETH L LAPLANTE AS CUSTODIAN FOR     ANDREA LYN BORKOWSKI UNDER THE           VIRGINIA UNIFORM TRANSFERS TO MINORS   ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      70   WILLIAM L BOWERS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      72   CHARLES T BRADLEY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      75   JOE R BRENNEMAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      78   BONITA M BROWN &                        EARL A BROWN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      86   LOUISE CAHILL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      88   GERALDINE CANINO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      89   ROSEMARIE CAPONE &                      C JOHN CAPONE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      90   VINCENT P CARAFFI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      94   ROGER R CARON II                        % TE WELLS                               ATTN EILEEN MURRAY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      96   LOUIS P CARVELLI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON      99   JOSEPH PAUL CENCI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     101   MAURICE J CHASE &                       JOANNE M CHASE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     105   JOHN C CHRISTENSON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     115   THERESA COLLISTER &                     STUART COLLISTER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     117   ROBERT A COOL &                         DIANE E COOL JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     120   TIMOTHY COXSON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     121   TIMOTHY C COXSON &                      JEAN V COXSON JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     124   BARBARA P CRAIG
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     126   DANIEL B DALE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     127   ROBERT DALECKI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     131   JODY R DAVIS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     136   SAMUEL DELBAUM AS CUSTODIAN FOR YACOV   DELBAUM UNDER THE NEW YORK UNIFORM       GIFTS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     137   TOM DELCONTE AS CUSTODIAN FOR LINZI     DELCONTE UNDER THE CALIFORNIA UNIFORM    TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     142   MICHELLE DERUZZA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     145   MARK H DEVLIN &                         JANE M DEVLIN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     162   EILEEN F DOOLEY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     169   HARRY DRAVECKY &                        SHARON E DRAVECKY JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     174   CHRISTINE ANN EBERHART
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     175   MICHAEL E EDDY &                        JEAN M EDDY JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     176   JOHN M EDWARDS &                        DANNELLA EDWARDS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     180   DENNIS JAMES ELLIS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     181   ROBERT H EMANUELSON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     182   JANETTE H EMLEN AS CUSTODIAN FOR        SAMUEL EMLEN UNDER THE VERMONT UNIFORM   GIFTS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     186   RAY T EUFEMIA &                         STACI L EUFEMIA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     189   STAN J FADLER JR
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     191   JOHN D FALGIANI AS CUSTODIAN FOR        JON MICHAEL DANA UNDER THE OHIO          UNIFORM TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     197   ROSE E FERRARA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     202   ELEANOR B FISHER &                      ELIZABETH BENDER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     206   KEVIN FLOCH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     212   JAMES B FOSTER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     215   BRUCE K FRANKLAND
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     218   MARK A FRENCH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     219   SORETTA L FRIEDMAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     223   HELEN W GARTNER &                       BERNARD L GARTNER TEN COM
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     225   JEFFREY W GEBHARDT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     227   ANTHONY S GENTILE JR &                  MARY J GENTILE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON     230   MARLENE J GIBBS &                       ROBIN GIBBS JT TEN
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 3 of 9


05343P109   AVALON HOLDINGS CORP CLASS A COMMON   231   JOSEPH GIGLIETTI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   240   JOHN P GONNELLA &                        JANET R GONNELLA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   241   CHRISTOPHER A GOODNOUGH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   245   PAMELA GRAHAM
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   249   NORMAN M GRIFFITHS &                     JEAN B GRIFFITHS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   257   DENNIS HAISH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   262   RUTHANN HANNA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   274   PATRICIA HEDWALL &                       CARL W HEDWALL JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   283   RICHARD A HERMAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   285   WILLIAM R HERSPERGER &                   ALBERTA M HERSPERGER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   289   FRED W HILL &                            DIANE M HILL JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   294   GERALD L HOCKENBERRY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   299   MIKE HOLSHUE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   300   PHILIP S HOLT &                          KATHLEEN M HOLT JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   303   ROGER L HOSTETLER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   305   JOSEPHINE C HOUSE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   307   EVAN G HUGHES
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   308   BRIAN L HUNT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   309   ROBERT J HUNTER &                        DEBORAH D HUNTER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   311   JOSEPH S ILLENCIK JR
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   316   DONNA J ISCHO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   317   JAMES A ITTEL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   319   LAVELL JACKSON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   320   LEO JACOBS &                             GRACE JACOBS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   322   CHARLES A JOHNSON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   324   HOWARD B JOHNSON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   329   PAUL S JUZWISHEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   331   LUCILLE K KARNOFEL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   336   DANIEL KESSLER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   337   MARK A KILE &                            HEIDI A KILE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   339   ROBERT W KILPER &                        JANE F KILPER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   343   SAMUEL J KLINGENSMITH JR &               DOROTHY KLINGENSMITH JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   344   STEVEN E KLINGLE &                       HAZEL M KLINGLE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   351   RAYMOND M KOPER &                        SHIRLEY M KOPER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   354   FRANK KOSA &                             MARY R KOSA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   355   MICHAEL J KOTISH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   356   KATHLEEN KOWAL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   357   PATRICK F KOWAL &                        CHARMAINE J KOWAL JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   358   L LEE KRABILL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   362   THOMAS KRAVIC
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   368   ROBERT A LANE &                          DEBORAH LANE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   371   AARNE LANGLEY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   380   LAURALEEN B LEACH AS CUSTODIAN FOR       JOHN PAUL LEACH UNDER THE OHIO UNIFORM   TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   381   JOHN R LEACH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   382   JOHN LEARMAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   383   ROBERT A LEDERER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   384   EVELYN L LEE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   393   BRENDA LEWIS AS CUSTODIAN FOR JANNA      SIMON LEWIS UNDER THE OHIO UNIFORM       GIFTS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   403   JOHN LUTZ
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   405   MARYAN E MACKEY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   408   PETER J MAKIS &                          LINDA S MAKIS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   414   BRADLEY E MARSHALL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   417   NILES MARTENS &                          KRISTINE MARTENS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   422   HOWARD L MATTHEWS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   432   JANET MC CONNELL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   433   LOIS D MCCONNELL &                       HELEN A MCCONNELL JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   442   DONNA J MC MAHON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   443   KATHLEEN M MCMAHON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   444   LINDA J MC MAHON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   445   KRISTINE A MCMULLEN &                    RICK J MCMULLEN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   448   KATHERINE B MEDVE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   451   M CHRISTINE MEINSEN AS CUSTODIAN FOR C   MICHAEL MEINSEN UNDER THE CALIFORNIA     UNIFORM TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   455   JOHN P MICHELS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   457   MICHAEL E MILISCI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   459   VIRGINIA A MILLER &                      JUDY A TRENT JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   461   BETTY MITCHELL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   464   SAI CHI MO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   465   PAULINA MOLINA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   467   LYNN WHITE MONTANARI AS CUSTODIAN FOR    GIAN MARCO MONTANARI UNDER THE UNIFORM   GIFTS TO MINORS ACT               % BRUCE WHITE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   469   JAMES MOORE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   471   GERALD T MORGAN &                        PENELOPE S MORGAN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   473   DONALD L MOROSINI &                      HELEN MOROSINI JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   474   WAYNE A MORRIS &                         GAIL A MORRIS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   477   EDWARD MOSCHELLA JR
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   478   JAMES A MURRAY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   487   TERRY T NICOPOLIS &                      DEBRA R NICOPOLIS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   488   ANGELO NICOTERA &                        ALBERTA NICOTERA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   496   LARRY OLIVER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   497   HUGH ONEILL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   499   NORMA J ORECHONEG
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   501   FREDRICK ORTEGA JR
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   502   SALVATORE ORTISI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   506   DIANE ELAINE OWENS &                     BETTY MAGUIRE JT TEN
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 4 of 9


05343P109   AVALON HOLDINGS CORP CLASS A COMMON   510   MICHAEL J PAHANISH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   513   WILLIAM PALMETEER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   517   FRANK C PATEK JR
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   518   ROSE MARIE PATEK &                       FRANK C PATEK SR JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   519   SURESH PATHIKONDA &                      MAYA PATHIKONDA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   521   GLEN A PAUL &                            PATRICIA A PAUL JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   524   RALPH L PEAKS &                          MAGGIE R PEAKS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   537   JAMES PICHLER &                          MARK PICHLER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   544   EDWARD H PRICE &                         EMILIE A PRICE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   554   TERRELL SCOTT REIBER AS CUSTODIAN FOR    JEFFREY SCOTT REIBER UNDER THE ARIZONA   UNIFORM TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   557   JUANITA RICHARDS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   561   DENNIS R RIPPY &                         JUDITH I RIPPY JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   562   JANISE M ROBINSON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   566   TERRY L ROHLFING
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   575   BASANT RUKHAIYAR &                       REKHA RUKHAIYAR JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   578   ROBERTA RYDAROWICZ
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   580   SUZANNE SACEK &                          JOHN A SACEK JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   587   MADELIA SANITATION
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   593   JOHN C SCHLINKE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   599   JOHN W SCHROPP
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   607   JAMES A SEPESKY &                        CAROL A SEPESKY JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   609   WILMA F SHADE &                          PAUL H SHADE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   612   MICHAEL J SHANSHALA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   626   KENNETH L SIMPSON & SUE A SIMPSON TR     OF THE KENNETH L & SUE A SIMPSON         TRUST UA JUL 23 92
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   627   HOWARD V SIMS &                          MARY LEE SIMS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   628   SHARON SIMS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   632   BRENDA A SMITH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   637   PEGGY TOLLE SMITH AS CUSTODIAN FOR       JOSHUA TOLLE SMITH UNDER THE             PENNSYLVANIA UNIFORM TRANSFERS TO   MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   638   PEGGY TOLLE SMITH AS CUSTODIAN FOR       LUCAS CARTER SMITH UNDER THE             PENNSYLVANIA UNIFORM TRANSFERS TO   MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   639   PEGGY T SMITH AS CUSTODIAN FOR           COLTON JAMES SMITH UNDER THE             PENNSYLVANIA UNIFORM TRANSFERS      TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   640   DAVID J SMITS AS CUSTODIAN FOR HANNAH    SMITS UNDER THE WISCONSIN UNIFORM        TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   643   HERMAN J SOIFER &                        ROBERT D SOIFER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   644   JOHN J SOLARI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   647   MARY K SOMERS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   650   HENRY A SPRINGER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   652   FREDERICK C STANTON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   662   MARY E STOKES AS CUSTODIAN FOR RYAN E    STOKES UNDER THE ILLINOIS UNIFORM        TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   665   DARNELL STREAT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   669   BERNARD J SULLIVAN &                     ROSE M SULLIVAN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   670   ROSE M SULLIVAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   674   CHARLES H SWIFT III
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   681   JAMES P TATOOLES & HELEN                 TATOOLES JT TEN WROS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   686   KEN C TESTA &                            DIANE I TESTA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   688   RICHARD G THOM
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   689   SARAH S THOMAS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   699   MICHELE E TOOMEY &                       PATRICK J TOOMEY JR JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   707   SUSAN E TWEET
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   709   JAMES E TYLER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   721   RANDY K WADDELL &                        MARTHA A WADDELL JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   717   ALLEN VIGNON
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   718   RON A VOLINO &                           JONI VOLINO JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   722   HERBERT BLACHLY AS CUSTODIAN FOR         BETHANY H WAGNER UNDER THE OHIO          UNIFORM TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   729   ROBERT A WEIS JR
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   740   SALLY J WILK
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   746   ROBERT H WING JR AS CUSTODIAN FOR SARA   E WING UNDER THE OHIO UNIFORM            TRANSFERS TO MINORS ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   750   SUSAN D BENTZ WRIGHT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   751   NANCY YASOIAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   758   THOMAS J KERN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   767   STEPHEN GREGURIC
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   791   JOSEPH V PIACQUADIO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   801   THOMAS BOHINC
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   803   DAVID D STUBBS &                         RHONDA R STUBBS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   804   SUZANNE R WOLFE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   808   YVONNE M VALDES &                        LAZARO J VALDES JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   809   JOHN R EVANS &                           JUDITH A EVANS JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   811   TERRY E SMITH &                          JANIS E SMITH JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   812   DAVID A GREENBAUM
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   814   JARL H CHRISTENSEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   816   BRIAN J THOMSON &                        JEFF THOMSON JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   819   HUI ZOO LIU
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   821   MAX OUTZ
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   827   SANDRA MORAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   829   MICHAEL KOVACIC
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   830   PAUL D FRIEDRICH CUST                    NICHOLAS P FRIEDRICH                     UNDER THE MI UNIF GIFT MIN ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   832   VICKIE D CLARK &                         VERGIL C CLARK JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   834   VERONICA J TAKACS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   839   DIANE A PLOOF
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   853   SUSAN E HUDZIK CUST                      DAVID A HUDZIK                           UNDER THE CT UNIF GIFT MIN ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   868   VADEN E COX
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   872   CHRISTOPHER J HOWELL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   876   CEDE & CO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   880   GARY BURNETT &                           JEANNETTE BURNETT JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   887   NANCY L COWAN
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 5 of 9


05343P109   AVALON HOLDINGS CORP CLASS A COMMON    888   ROY E COWAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    889   JAMES B HARSHA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    891   ALISA J CORSER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    892   ROBERT E THULIN &                        BARBARA JEAN THULIN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    895   ROBERT MATEOVIC &                        DEBBIE MATEOVIC JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    897   JEFFREY M WHAN &                         BETH A WHAN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    900   HOLLY G MERZ
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    903   JOHN W BEAN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    905   JOHN S HOUSE &                           CLAIRE HOUSE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    913   RUSSELL W HOLDYCH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    914   JEFFREY L CARBONE &                      JULIE A CARBONE JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    916   CRAIG BARNES
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    918   JOSEPH CHIRICO &                         PATRICIA CHIRICO JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    922   ROBERT CUTHBERT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    933   MERCEDES PADIN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    944   KEITH PARKER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    951   DON WOLFE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    958   PHYLLYS SAVELLE &                        MARY LAPOLLA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    959   ROY J LINDSAY JR
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    960   ANTHONY JOSEPH TAKASH &                  GENEVIEVE CATHERINE TAKASH JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    976   PATRICK R COPPOLA &                      KATHY A COPPOLA JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    981   HERMAN J GRITTNER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    985   NAOMI H JOHNSON CUST                     WILLIAM BRADFORD JOHNSON             UNDER THE NC UNIF TRAN MIN ACT 21
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    988   DAVID L WISCHEMANN &                     ELIZABETH WISCHEMANN JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    991   PRISCILLA W ARTHUR CUST                  ASH M ARTHUR                         UNDER THE TX UNIF GIFT MIN ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    994   RONALD R MONYAK &                        WAYNE A MONYAK JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON    996   APRIL D FRENCH
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1000   CRAIG SIMONS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1001   DALE BURNS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1002   ARTHUR C HART
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1003   CAROLE E BUTLER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1008   RUSSELL H CLOUSE III
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1009   MAX W CLOUSE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1010   ROBERT P WEGNER &                        DIANE J WEGNER JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1015   MARY FITZGERALD &                        ROBERT FITZGERALD JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1019   LOUISE IRENE KOEHLER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1022   JANICE M STRAIGHT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1024   JANE RAMSAY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1026   ISABELLE MAINS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1031   BERNARDO SOTO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1038   FRANK FISICHELLA CUST                    NICHOLAS J FISICHELLA                UNDER THE MA UNIF TRAN MIN ACT
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1040   WILLIAM MAX EBENHAHN &                   JUDITH A EBENHAHN COMM PPTY JT TEN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1043   WAYNE D PALZKILL
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1051   LINDA NABOZNY
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1053   CHARLES L HOFFMANN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1055   JACQUELAINE BRAUNINGER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1059   DIANE COSLETT ELLER
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1061   EDWARD B COSLETT JR
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1062   IDA E MORTON TRUSTEE FOR THE             MORTON FAMILY REVOCABLE LIVING       TRUST U/A DTD 9/20/2002
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1082   COMMONWEALTH OF PENNSYLVANIA
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1081   SPRINGFIELD & CO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1084   FLORIDA DEPARTMENT OF FINANCIAL          SERVICES
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1086   AVALON HOLDING CORP SALES PLAN NOMINEE
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1089   SPARTANS & CO
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1090   RONNIE G IRVIN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1092   HARE& CO.
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1094   MISSOURI STATE TREASURER                 UNCLAIMED PROPERTY SECTION
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1098   RCM INVESTMENTS II
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1099   MICHAEL D TOFIAS
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1100   WANDA J PULLIN
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1101   CHRISTINE M DOLFI
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1102   RICHARD J NAPLES II
05343P109   AVALON HOLDINGS CORP CLASS A COMMON   1103   MARK SEMANCHIK EX                        THE ESTATE OF JULIA SEMANCHIK
                                            Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 6 of 9


HOLDER_ADDRESS_1               HOLDER_ADDRESS_2          HOLDER_ADDRESS_3   CITY                 STATE   ZIP_CODE      COUNTRY   DATE_OPENED    DATE_CLOSED    TOTAL_SHARES    PHONE_NUMBER     HOLDER_EMAIL_ADDRESS
625 W NICHOLAS ST                                                           FRACKVILLE           PA      17931-2023    US               6/25/98        7/27/18               0 570-874-4700     MARKSEMANCHIKLAW@GMAIL.COM
4025 MCCONNELL RD                                                           HERMITAGE            PA      16148-3201    US               6/25/98         8/7/18               0
4025 MCCONNELL RD                                                           HERMITAGE            PA      16148-3201    US               6/25/98         8/7/18               0
704 EASTLAND AVE SE                                                         WARREN               OH      44484-4504    US               6/25/98        8/14/18               0
600 46TH AVE S                                                              NORTH MYRTLE BEACH   SC      29582-5310    US               6/25/98        10/5/18               0
7040 SPRINGBORO PIKE                                                        DAYTON               OH      45449-3604    US               6/25/98        10/5/18               0
2435 PARKVIEW DR                                                            SIDNEY               NE      69162-2357    US               6/25/98        10/5/18               0
828 WAVE DR                                                                 FORKED RIVER         NJ      08731-3012    US               6/25/98       11/30/18               0
330 S LAFAYETTE ST                                                          MACOMB               IL      61455-2234    US               6/25/98         4/9/19               0 309-255-0010
1340 TAYLOR RIDGE CT                                                        ERIE                 PA      16505-2658    US               6/25/98        5/20/19               0
200 MOPAR AVE                                                               PALMYRA              PA      17078-8369    US               6/25/98       11/22/19               0
7064 ZENITH CT                                                              LIBERTY TWP          OH      45011-7208    US               6/25/98                             25
549 KINZUA RD                                                               WARREN               PA      16365-9614    US               6/25/98                              6
70 GREEN ST                                                                 FAIRHAVEN            MA      02719-2840    US               6/25/98                             62
1797 NW 65TH AVE                                                            MARGATE              FL      33063-2612    US               6/25/98                             12
1236 W CHASE DR                                                             BRUNSWICK            OH            44212   US               6/25/98                              6
6101 OLD DENTON RD APT 304                                                  FT WORTH             TX      76131-4326    US               6/25/98                             25
504 LENOX AVE                                                               PITTSBURGH           PA      15221-4330    US               6/25/98                              1
2610 MCCLINTOCKSBURG RD                                                     DEERFIELD            OH      44411-8756    US               6/25/98                           125
16 DOVECOTE CT                                                              SHERWOOD             AR      72120-5019    US               6/25/98                             12
112 BUENA VISTA DR                                                          DELMONT              PA      15626-1506    US               6/25/98                             12       4126010468
8615 CADILLAC CIR                                                           GROSSE ILE           MI      48138-2217    US               6/25/98                             12
20 HEATHER DR                                                               METHUEN              MA      01844-3300    US               6/25/98                              4
892 N MARKET                   PO BOX 142                                   LISBON               OH      44432-0142    US               6/25/98                              6
1084 CHARTER ROW                                                            JOHNSON CITY         TN      37604-4337    US               6/25/98                              6       4233280763
5410 SOUTHERN BLVD                                                          YOUNGSTOWN           OH            44512   US               6/25/98                              3
401 PLYMOUTH PL                                                             SALEM                OH      44460-3659    US               6/25/98                              1
4957 PEREGRINE POINT WAY                                                    SARASOTA             FL      34231-3244    US               6/25/98                           125
9926 CLARKE RIDGE RD                                                        FOLEY                AL            36535   US               6/25/98                              3       3304272278
915 E MAIN ST                                                               LAKELAND             FL      33801-5128    US               6/25/98                             37
11957 BODEGA HWY                                                            SEBASTOPOL           CA      95472-9279    US               6/25/98                             12
4940 LONGVIEW CT                                                            MURRYSVILLE          PA      15668-9419    US               6/25/98                             12
104 LUCINA LN                                                               PONTE VEDRA BEACH    FL      32082-2422    US               6/25/98                             12
4 CORONET CT                                                                SCHENECTADY          NY      12309-1929    US               6/25/98                           125
3171 STONEHURST DR                                                          FAIRFAX              VA      22031-1919    US               6/25/98                             12
50833 STAGECOACH RD                                                         E LIVERPOOL          OH      43920-8927    US               6/25/98                             12
224 E YOPEKA AVE                                                            WILDWOOD CREST       NJ             8260   US               6/25/98                             12
P O BOX 458                    34 PARKVIEW RD                               HESSTON              KS      67062-9048    US               6/25/98                             12
RD 2 BOX 374                                                                GUYS MILLS           PA      16327-9453    US               6/25/98                             31
3546 5TH AVE                                                                YOUNGSTOWN           OH      44505-1908    US               6/25/98                             12
129 ACORN LN                                                                VOORHEES             NJ      08043-1100    US               6/25/98                           125
C/O ROSEMARIE CAPONE WILDING   942 US HIGHWAY 98 W                          FROSTPROOF           FL      33843-9160    US               6/25/98                             12
16650 GLENDALE AVE                                                          STRONGSVILLE         OH      44136-6335    US               6/25/98                              1
4217 NW 57TH DR                                                             COCONUT CREEK        FL      33073-5035    US               6/25/98                             12
25 HARDY POND RD                                                            WALTHAM              MA      02451-3221    US               6/25/98                             62
292 MCWILLIAMS RD                                                           TRAFFORD             PA            15085   US               6/25/98                              6       4123726132
24847 W ORCHARD PL                                                          ROUND LAKE HEIGHTS   IL      60073-1036    US               6/25/98                              9       8477402415
N1292 HWY O                                                                 RUBICON              WI            53078   US               6/25/98                             12
2301 NE 14TH STREET CSWY                                                    POMPANO BEACH        FL      33062-8275    US               6/25/98                              1
BOC 264                                                                     CLINTON              PA      15026-0264    US               6/25/98                             37
6411 ROYAL TERN CIR                                                         LAKEWOOD RANCH       FL      34202-8290    US               6/25/98                             12
6411 ROYAL TERN CIR                                                         LAKEWOOD RANCH       FL      34202-8290    US               6/25/98                           387
4529 FLAGG ST                                                               ORLANDO              FL      32812-8019    US               6/25/98                             18
3100 SENCEA ST                                                              DES MOINES           IA      50310-5339    US               6/25/98                             12
401 ELM ST                                                                  INDIANA              PA      15701-3132    US               6/25/98                              1 724-349-4492
627 7TH AVE                                                                 E LIVERPOOL          OH      43920-3705    US               6/25/98                              1
1769 46TH ST                                                                BROOKLYN             NY      11204-1212    US               6/25/98                             50       7188538607
451 PAWNEE PL                                                               FREMONT              CA      94539-3301    US               6/25/98                             12
2503 NW 107TH AVE                                                           SUNRISE              FL      33322-2530    US               6/25/98                             25
595 SANTA MONICA CIR                                                        YOUNGSTOWN           OH      44505-1171    US               6/25/98                             56
204 REAY ALY                                                                MORGANTOWN           WV      26501-6146    US               6/25/98                              4
335 FOREST RIDGE ROAD                                                       INDIANA              PA            15701   US               6/25/98                             12 724-349-4318
444 INDIANOLA RD                                                            YOUNGSTOWN           OH      44512-2304    US               6/25/98                             12
3646 BOSTON AVE SE                                                          WARREN               OH      44484-3740    US               6/25/98                             12
12481 E SPEEDWAY BLVD                                                       TUCSON               AZ      85748-2056    US               6/25/98                             17
224 1ST AVE NE                                                              GRAYSVILLE           AL      35073-1205    US               6/25/98                             12
2480 EDGEWOOD AVE                                                           ALLIANCE             OH      44601-4612    US               6/25/98                             12
RD 1 BOX 410                                                                BLUE HILL            ME             4614   US               6/25/98                             12
20875 NW WAPINITIA PL                                                       PORTLAND             OR      97229-1031    US               6/25/98                              3
15395 N FERNWOOD DR                                                         HALLSVILLE           MO      65255-9427    US               6/25/98                             40
7002 RON PARK PL                                                            BOARDMAN             OH      44512-4340    US               6/25/98                             12
574 NEWARK AVE                                                              JERSEY CITY          NJ      07306-2323    US               6/25/98                             37
4906 WILLOWBROOK CIR                                                        WINTER HAVEN         FL      33884-2934    US               6/25/98                             25
20459 RYAN ROAD                                                             MEADVILLE            PA            16335   US               6/25/98                              6 724-813-2495
7409 EAGLE TRCE                                                             BOARDMAN             OH      44512-8101    US               6/25/98                             12
510 W 5TH ST                                                                MOUNT CARMEL         IL      62863-1542    US               6/25/98                           250
81 WOODROW AVE                                                              YOUNGSTOWN           OH      44512-3307    US               6/25/98                              6
2320 FARRINGDON RD                                                          BALTIMORE            MD      21209-2642    US               6/25/98                             25       4104860803
PO BOX 910                                                                  N FALMOUTH           MA      02556-0910    US               6/25/98                             12
7976 S VINCENNES WAY                                                        CENTENNIAL           CO      80112-3333    US               6/25/98                             12
1974 HAWAII AVE NE                                                          ST PETERSBURG        FL      33703-3418    US               6/25/98                           125
8823 NIDA CT                                                                HICKORY HILLS        IL      60457-1262    US               6/25/98                             25       7085982140
                                            Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 7 of 9


PO BOX 424                                                               JOLIET              IL   60434-0424   US   6/25/98    37
40 SHADY GROVE LN                                                        BERKELEY HTS        NJ   07922-1120   US   6/25/98   112
4312 BECK RD                                                             HOWELL              MI   48843-8819   US   6/25/98     6
1129 BON AIR DR                                                          SHARON              PA   16146-3515   US   6/25/98    12       7249831198    FANDPRUFFO@ICLOUD.COM
13421 PENN AVE S                                                         BURNSVILLE          MN   55337-6601   US   6/25/98    75       9528940555
315 E CHAPIN ST                                                          MORRIS              IL   60450-2021   US   6/25/98   133       8159421907    HAISHS@COMCAST.NET
3766 GREENOCK DR                                                         UNIONTOWN           OH   44685-8818   US   6/25/98     6
3200 LEWIS SEIFERT RD                                                    HUBBARD             OH   44425-1028   US   6/25/98    18
2019 PARKVIEW BLVD                                                       HERMITAGE           PA   16148-1514   US   6/25/98    12       7243475710
102 ZIMMERMAN DR                                                         ALIQUIPPA           PA   15001-1327   US   6/25/98    43       7243782567
1035 E LIBERTY ST                                                        GIRARD              OH   44420-2407   US   6/25/98    12
491 PALENCIA PL                                                          DAVENPORT           FL   33837-6860   US   6/25/98    37
10436 STEUBENVILLE PIKE                                                  LISBON              OH   44432-9705   US   6/25/98     3
10 CRANBERRY CIR                                                         PLYMOUTH            MA   02360-3117   US   6/25/98    52
330 MIMOSA CIR                                                           SARASOTA            FL   34232-1631   US   6/25/98   125
2406 FRYER PT                                                            FT LAUDERDALE       FL   33305-2723   US   6/25/98    12
823 CREEK WOOD WAY                                                       HOUSTON             TX   77024-3023   US   6/25/98     3
66491 ROBERTO DR                                                         SAINT CLAIRSVILLE   OH   43950-9234   US   6/25/98     9
3724 COLE HILL RD                                                        RUSSELL             PA   16345-7724   US   6/25/98    18       8147579237
186 MEADOWBROOK AVE                                                      YOUNGSTOWN          OH   44512-3002   US   6/25/98     1
PO BOX 504                                                               BROOKFIELD          OH   44403-0504   US   6/25/98    28
4132 HEMINGWAY DR                                                        VENICE              FL   34293-5248   US   6/25/98    25
2726 E ETHEL ST                                                          WICHITA             KS   67219-4834   US   6/25/98    12
PO BOX 1487                                                              POCASSET            MA   02559-1487   US   6/25/98    37
1920 SHIVER DR                                                           ALEXANDRIA          VA   22307-1628   US   6/25/98     7
2291 ROCKCREEK TRL                                                       BIRMINGHAM          AL   35226-1435   US   6/25/98   125
52 BASSETT ST                                                            ANSONIA             CT   06401-2158   US   6/25/98    12
1357 CAROLE DR                                                           SALEM               OH   44460-4006   US   6/25/98     6
2000 TWIN OAKS DR                                                        GIRARD              OH   44420-1654   US   6/25/98     2
PO BOX 483                                                               MIFFLINVILLE        PA   18631-4483   US   6/25/98     6       5703360278
5300 WHITECLIFFE LN                                                      HIGH RIDGE          MO   63049-1719   US   6/25/98     6
30005 BROADWAY AVE                                                       PITTSBURGH          PA        15234   US   6/25/98    17       4.12886E+19   ACCORDWORKS@VERIZON.NET
C/O RONALD E KLINGLE             345 HUNTERS HOLLOW DR SE                WARREN              OH   44484-2366   US   6/25/98   125
169 WILLIAM CIR                                                          MC KEES ROCKS       PA   15136-2053   US   6/25/98   625       4127711995
229 BROADWAY AVE SE                                                      WARREN              OH   44484-4605   US   6/25/98     7
1945 MOUNT HOPE CHURCH RD                                                SALISBURY           NC   28146-7765   US   6/25/98     6
PO BOX 649                                                               ROCKY POINT         NC   28457-0649   US   6/25/98    12
7936 W BIRCHDALE AVE                                                     ELMWOOD PARK        IL   60707-1334   US   6/25/98    25
508 DORWOOD DR                                                           ALLIANCE            OH   44601-4819   US   6/25/98    12
5451 BLACK ST                                                            PITTSBURGH          PA   15206-2813   US   6/25/98    62 412-362-3053
89 LOWELL ST                                                             ANDOVER             MA   01810-2972   US   6/25/98    27
15350 NW 79TH CT                                                         HIALEAH             FL   33016-5850   US   6/25/98    25
107 SKYLINE DR                                                           CANFIELD            OH   44406-1236   US   6/25/98    12
107 SKYLINE DR                                                           CANFIELD            OH   44406-1236   US   6/25/98    18
14256 E SUNSET SHORES CIR                                                HARRISON            ID   83833-8803   US   6/25/98    12 760-382-4223        JDLEARMAN@YAHOO.COM
2181 PALM TREE DR                                                        PUNTA GORDA         FL   33950-5005   US   6/25/98   137
16 FILBERT ST                                                            JAMESTOWN           NY   14701-9318   US   6/25/98     4       7164847466
810 COLONIAL DR                                                          YOUNGSTOWN          OH   44505-2214   US   6/25/98    12
1050 LAKE MCGREGOR DR APT 6749                                           FORT MYERS          FL        33919   US   6/25/98     3
5606 E 800 N                                                             ROLLING PRAIRIE     IN   46371-8892   US   6/25/98   125
5820 SAMPSON DR                                                          GIRARD              OH   44420-3513   US   6/25/98    12
2142 HIGH HILL RD                                                        PULASKI             PA   16143-4822   US   6/25/98    15       7249648545
1663 SW WESTWOOD DR                                                      PORTLAND            OR   97239-2758   US   6/25/98    12
6708 BRIARCLIFF DR                                                       CLINTON             MD   20735-4001   US   6/25/98    12
1252 MARTHA CUSTIS DR                                                    ALEXANDRIA          VA   22302-2016   US   6/25/98    62
535 STOCK RD                                                             EBENSBURG           PA   15931-5408   US   6/25/98    12
256 KINGSTON DR                                                          PITTSBURGH          PA   15235-5244   US   6/25/98     8
390 COMO ST                                                              STRUTHERS           OH   44471-1230   US   6/25/98    18
916 ACADEMY HEIGHTS DR                                                   GREENSBURG          PA   15601-1439   US   6/25/98     3
8071 SAPPHIRE AVE NE                                                     CANTON              OH   44721-1781   US   6/25/98     2
402 CATTAIL DR                                                           GREENSBURG          PA   15601-8809   US   6/25/98    12
12411 ROCKCREST RD                                                       LAKESIDE            CA   92040-4515   US   6/25/98    12
9516 FIR LN                                                              JOHNSTON            IA   50131-2793   US   6/25/98   125
5 MANWELL RD                                                             CHELMSFORD          MA   01824-1623   US   6/25/98    37
553 W FAIRVIEW ST                                                        SOMERSET            PA   15501-1227   US   6/25/98   125
120 HIGHLAND AVE                                                         NILES               OH   44446-1115   US   6/25/98     1
1209 IROQUOIS LN                                                         DARIEN              IL   60561-5028   US   6/25/98    62       2248308875
18887 N VALLEY DR                                                        FAIRVIEW PARK       OH   44126-1759   US   6/25/98    18
52 LAKE FOREST DR                                                        SPARTANBURG         SC   29302-3405   US   6/25/98     6
26 FAIRVIEW AVE                                                          NILES               OH   44446-4256   US   6/25/98     1
730 NIAGARA DR                                                           N HUNTINGDON        PA   15642-1677   US   6/25/98    25       4127081854
200 CREST DR                                                             DELMONT             PA   15626-1410   US   6/25/98     3 724-468-8343
1433 JERRY RD                                                            SAINT GERMAIN       WI   54558-9721   US   6/25/98   187       7155423203
E TRACY WOOD RD                                                          CANTON              MA         2021   US   6/25/98    25
2250 E GRAND AVE                                                         DES MOINES          IA   50317-6520   US   6/25/98    12
6541 DOWNS RD NW                                                         WARREN              OH   44481-9416   US   6/25/98     2
39297 STATE ROUTE 558                                                    LEETONIA            OH   44431-9777   US   6/25/98    12
1433 CLAIBORNE ST                                                        DANVILLE            VA   24540-3125   US   6/25/98   125
3550 LANDER RD STE 140                                                   PEPPER PIKE         OH   44124-5727   US   6/25/98    12
5805 HERONS BLVD UNIT B                                                  AUSTINTOWN          OH   44515-5824   US   6/25/98    12
419 W JOHNSON ST                                                         PHILADELPHIA        PA   19144-3725   US   6/25/98     6
193 WESTVIEW DR                                                          ALMA                MI   48801-2167   US   6/25/98    25
641 VERONICA DR                                                          PITTSBURGH          PA   15235-4260   US   6/25/98    12       4122440918
                                          Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 8 of 9


5527 ROBERTS RD                                                        LEETONIA             OH   44431-9640   US   6/25/98         1
23 HIGHLAND TER                                                        GLOVERSVILLE         NY   12078-1944   US   6/25/98        25
202 WOODBRIDGE WAY                                                     SIMPSONVILLE         SC   29681-5116   US   6/25/98        12       4437945335
4066 HILLS CHURCH RD                                                   EXPORT               PA   15632-9321   US   6/25/98        12       7243276091
113 KING ARTHUR ST                                                     VICTORIA             TX   77904-1828   US   6/25/98       125
2530 NORTHVIEW DR                                                      CORTLAND             OH   44410-1746   US   6/25/98        12
384 ISABELLA AVE                                                       IRVINGTON            NJ   07111-2519   US   6/25/98        20
1202 N RICHMOND ST                                                     APPLETON             WI   54911-4350   US   6/25/98        12
4065 NOTTINGHAM AVE                                                    YOUNGSTOWN           OH   44511-1113   US   6/25/98        25
1310 S WAYFARER                                                        MESA                 AZ   85204-6239   US   6/25/98        12
1106 CARVELLO DR                                                       LADY LAKE            FL   32162-0130   US   6/25/98        37
5446 S CROSSPOINTE CIR                                                 MURRAY               UT   84123-5918   US   6/25/98        39
10245 SW 154TH PL APT 111                                              MIAMI                FL   33196-3799   US   6/25/98        16
57 BAYNARD COVE RD                                                     HILTON HEAD          SC   29928-4113   US   6/25/98        62
3781 NW 114TH LN                                                       CORAL SPRINGS        FL   33065-2625   US   6/25/98        75
231 WASHINGTON ST                                                      LEETONIA             OH        44431   US   6/25/98         2
536 MILLERS LN                                                         PITTSBURGH           PA   15239-1740   US   6/25/98         6
216 BUCK AVE SE                                                        MADELIA              MN   56062-1834   US   6/25/98       250
1418 GREY OAK DR                                                       SAN ANTONIO          TX   78213-1603   US   6/25/98        12
772 DEVON AVE K9J4P2                                                   PETERBOROUGH         ON                CA   6/25/98       375
60 PENNSYLVANIA BLVD                                                   MONESSEN             PA   15062-2209   US   6/25/98        12 724-684-3185
105 TOULA AVE                                                          LONGWOOD             FL   32750-2718   US   6/25/98        12
132 MOHAWK AVE                                                         WARREN               PA   16365-3408   US   6/25/98        12
8400 NW 115TH AVE                                                      OCALA                FL   34482-1098   US   6/25/98       250
8 NW AVENUE G                                                          BELLE GLADE          FL   33430-2621   US   6/25/98        75
1133 HUDSON LN                                                         MOORE HAVEN          FL   33471-5090   US   6/25/98        32       7868106099
302 S EMERSON ST                                                       MT PROSPECT          IL   60056-3208   US   6/25/98        25 847-840-9032
503 HEDGE ROW CT                                                       CRANBERRY TWP        PA        16066   US   6/25/98        12
503 HEDGE ROW CT                                                       CRANBERRY TWP        PA        16066   US   6/25/98        12
503 HEDGE ROW CT                                                       CRANBERRY TOWNSHIP   PA   16066-7715   US   6/25/98        12
2799 TAURUS RD                                                         GREEN BAY            WI   54311-4603   US   6/25/98         2
7260 VIA VERONA                                                        DELRAY BEACH         FL   33446-3747   US   6/25/98        25       5616383666
16765 121ST TER N                                                      JUPITER              FL   33478-6048   US   6/25/98        12
C/O LISA PRUSAK EXECUTOR       173 NANDINA TER                         WINTER SPRINGS       FL   32708-6188   US   6/25/98        50       4072229639   LISAPRUSAK22@GMAIL.COM
19 BEECH HILLS RD                                                      JEANNETTE            PA   15644-9633   US   6/25/98        12       7245238539
19 SAINT STEPHENS SCHOOL RD                                            AUSTIN               TX   78746-3108   US   6/25/98         6
3525 W 45TH AVE                                                        GARY                 IN   46408-3513   US   6/25/98        12
601 MAJESTIC AVE                                                       NORFOLK              VA   23504-4552   US   6/25/98         9
3745 VALACAMP AVE SE                                                   WARREN               OH   44484-3312   US   6/25/98        12
3745 VALACAMP AVE SE                                                   WARREN               OH   44484-3312   US   6/25/98        12
PO BOX 3001                                                            GLOUCESTER           MA   01931-3001   US   6/25/98        37
1098 S MILWAUKEE AVE STE 100                                           WHEELING             IL   60090-6377   US   6/25/98       125       8475414650   JPTATOOLESLAW@AOL.COM
1611 E RICHMOND AVE                                                    FRESNO               CA   93720-2326   US   6/25/98         6
125 TRENTON ST                                                         JAMESTOWN            NY   14701-6130   US   6/25/98        12
708 ELM RD                                                             WEST PALM BCH        FL   33409-6188   US   6/25/98        15
424 FIELDSTONE DR                                                      MONROEVILLE          PA   15146-1126   US   6/25/98         1
6408 E EL PASEO ST                                                     LONG BEACH           CA   90815-3403   US   6/25/98        31
8014 S STATE ROAD 335                                                  PEKIN                IN   47165-8523   US   6/25/98        75
224 N VIRGINIA ST                                                      HOBART               IN   46342-2952   US   6/25/98        12
150 WALTER AVE                                                         WASHINGTONVILLE      OH        44490   US   6/25/98        18
16495 SAINT CLAIR AVE                                                  EAST LIVERPOOL       OH   43920-9124   US   6/25/98        62
13866 WARWICK DR NW                                                    CANAL FULTON         OH   44614-8516   US   6/25/98        25
1810 21ST ST                                                           HARLAN               IA   51537-1870   US   6/25/98       337
34900 BRIDLE TRAIL LN                                                  CLEVELAND            OH   44139-1406   US   6/25/98        12
C/O SARA LEECH                 1155 CRAYFISH CT                        DELAWARE             OH   43015-1685   US   6/25/98        25       4408881917
3258 SANDHURST CT                                                      CAMERON PARK         CA   95682-9199   US   6/25/98         1                    5B4S5A6A@SBCGLOBAL.NET
1518 VIA DEL REY                                                       SOUTH PASADENA       CA   91030-4215   US   6/25/98        12
957 LONDON ST                                                          MENASHA              WI   54952-1932   US   6/25/98        25       9202130169
401 WINTERGREEN DR                                                     BROOKFIELD           OH   44403-9662   US   6/25/98       187
2812 BEAVER TRL                                                        CORTLAND             OH   44410-1834   US   6/25/98        19
25571 TUNGSTEN RD                                                      EUCLID               OH   44132-2729   US   6/25/98         6
105 WYATT OAKS CT                                                      EASLEY               SC   29642-8368   US   6/25/98        21
C/O SUZANNE SCHOLLAERT         2039 STATE ROUTE 18                     ALIQUIPPA            PA        15001   US   6/25/98        83       7245615564
9851 SW 20TH ST                                                        MIAMI                FL   33165-7606   US   6/25/98        12
5702 WYNNEWOOD DR                                                      LAURYS STA           PA   18059-1125   US   6/25/98        25 610-739-6911
PO BOX 5                                                               NEW PROVIDENCE       IA   50206-0005   US   6/25/98         6
3910 ESGARTH WAY                                                       OWINGS MILLS         MD   21117-1230   US   6/25/98        31
3996 E PROVIDENCE RD                                                   WILLIAMSBURG         VA   23188-2784   US   6/25/98       250
3 CARRIAGE LN                                                          READING              MA   01867-1373   US   6/25/98        62
2491 CELIA DR                                                          STOW                 OH   44224-1903   US   6/25/98        62
633 SE 7TH DR                                                          BELLE GLADE          FL   33430-4110   US   6/25/98        37
5309 BROOKVIEW DR                                                      BOYNTON BEACH        FL   33437-1645   US   6/25/98        12
8851 NW 6TH ST                                                         PEMBROKE PINES       FL   33024-6515   US   6/25/98        37
8283 VIRGIL ST                                                         DEARBORN HEIGHTS     MI   48127-1519   US   6/25/98        12
2858 CHESNEY RD                                                        FRIENDSVILLE         TN   37737-3202   US   6/25/98        25       8653004327
6006 ALBER AVE                                                         PARMA                OH   44129-3402   US   6/25/98        18
105 PINE VALLEY CT                                                     DEBARY               FL   32713-2302   US   6/25/98        18
1818 HUNTINGTON TPKE                                                   TRUMBULL             CT   06611-5115   US   6/25/98         6       2033754628
5117 RIVER CHASE RDG                                                   WINSTON SALEM        NC   27104-4470   US   6/25/98       125
5809 36TH AVE                                                          KENOSHA              WI        53144   US   6/25/98        12
55 WATER STREET                                                        NEW YORK             NY   10041-9998   US   6/25/98   3250012                    ACARLISLE@DTCC.COM
1800 HOWLAND WILSON RD NE                                              WARREN               OH   44484-3915   US    7/9/98        25
1940 NOTMAN RD                                                         DEERFIELD            OH   44411-8778   US   7/30/98         3
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-8 Filed 08/10/20 Page 9 of 9


3785 E HIGHWAY 316                                                                                                               CITRA               FL   32113-4751   US    7/30/98                   6
50611 SHARON DR                                                                                                                  EAST LIVERPOOL      OH   43920-9592   US    7/30/98                  28
419 N MAGNOLIA AVE                                                                                                               ORLANDO             FL   32801-1524   US    8/13/98                  12
1546 TANGLEWOOD CIR                                                                                                              SEBRING             FL   33872-9214   US    8/14/98                  25
1421 COVE LAKE RD                                                                                                                NORTH LAUDERDALE    FL   33068-4633   US    8/17/98                  11       9546042790 DMATEOVIC@BROWARDSCHOOLS.COM
40177 LODGE RD                                                                                                                   LEETONIA            OH   44431-8621   US    8/26/98                 100
8208 HICKORY DR                                                                                                                  DES MOINES          IA   50322-7370   US     9/1/98                  12
4957 PEREGRINE POINT WAY                                                                                                         SARASOTA            FL   34231-3244   US    9/14/98                 625
297 VALENCIA RD                                                                                                                  WEST PALM BCH       FL   33401-8043   US    9/18/98                  12
2515 CLOUD NINE PKWY                                                                                                             SEBRING             FL   33872-9247   US    11/3/98                  37       8633826063
7761 DAWSON DR SE                                                                                                                WARREN              OH   44484-3007   US    11/4/98                  87
333 NW 26TH CT                                                                                                                   WILTON MANORS       FL   33311-3010   US   11/10/98                   6
507 BLOOMFIELD AVE                                                                                                               CALDWELL            NJ   07006-5430   US   11/19/98   10/5/18         0
124 GOLDEN DR                                                                                                                    SERGEANT BLF        IA   51054-8918   US    12/7/98                  25
400 KINGS POINT DR                                                                 906                                           SUNNY ISLES BEACH   FL   33160-4709   US    1/28/99                  25
22507 STATE HIGHWAY 37                                                                                                           CASSVILLE           MO        65625   US    7/20/99                  12
2601 LINWOOD RD                                                                                                                  TEMPLE              TX   76502-2541   US    11/2/99                  25
7826 VENICE HEIGHTS DR NE                                                                                                        WARREN              OH   44484-1508   US    12/8/99                  12
1106 N JOSEPHINE AVE                                                                                                             MADISON             SD   57042-1050   US   12/30/99                  12
821 FREDERICK ST                                                                                                                 NILES               OH   44446-2719   US    1/13/00                  12       3307664873
2220 OAKWOOD LN APT B3                                                                                                           FLORENCE            SC   29501-7323   US   10/26/00                   2
647 28TH AVE N                                                                                                                   SAINT PETERSBURG    FL   33704-2847   US    1/11/01                  25
225 WARRIOR WOODS RD                                                                                                             WHISPERING PINES    NC   28327-8991   US    3/28/01                  12
7821 JOYCE DR                                                                                                                    SEBASTOPOL          CA   95472-2652   US     5/3/01                  37
8429 HICKOK LN                                                                                                                   HOUSTON             TX   77075-2547   US    7/10/01                  12
10130 HARDWOOD TRL                                                                                                               NORTH ROYALTON      OH   44133-6192   US   11/20/01                  12
107 SUMMIT RIDGE DR                                                                                                              BRIDGEVILLE         PA   15017-1119   US   12/21/01                  12
1170 BRISTOL CHAMPION TOWNLINE                                                                                                   BRISTOLVILLE        OH   44402-9725   US    3/18/02                 375
10460 ROOSEVELT BLVD N # 133                                                                                                     SAINT PETERSBURG    FL   33716-3821   US    3/22/02                   1
189 HOWLAND WILSON RD SE                                                                                                         WARREN              OH   44484-2503   US     4/3/02                  25
123 LAFAYETTE RD                                                                                                                 EDGEWATER PARK      NJ   08010-1931   US    5/28/02                  12
N6134 COUNTY TRUNK Y                                                                                                             JOHNSON CREEK       WI        53038   US   12/26/02                  62
N6134 COUNTY TRUNK Y                                                                                                             JOHNSON CREEK       WI        53038   US   12/26/02                  62
W229S8475 MARDITH AVE                                                                                                            BIG BEND            WI        53103   US    1/17/03                  25
1850 S OCEAN BLVD APT 504                                                                                                        POMPANO BEACH       FL   33062-7911   US     6/3/03                  37
3231 STATE ROUTE 164                                                                                                             LEETONIA            OH   44431-9613   US   10/21/03                   6       3304272278
3104 VALDEZ DR                                                                                                                   DES MOINES          IA   50310-4940   US   11/18/03                  12
221 PRINCE GEORGE ST                                                                                                             ANNAPOLIS           MD        21401   US    1/15/04                  12       4102711311
530 CENTER NEW TEXAS RD                                                                                                          PITTSBURGH          PA   15239-1502   US    1/26/04                  31
9042 SW 142ND PATH                                                                                                               MIAMI               FL   33186-7816   US    2/23/04                  17
23 FOSTER RD                                                                                                                     BELMONT             MA         2478   US    12/3/04                  31
119 PARK WATSON PL                                                                                                               SAN JOSE            CA   95136-2540   US    1/12/05                  25
9255 N ARROWHEAD SHORES RD                                                                                                       EDGERTON            WI   53534-8615   US    6/14/05                  35
1738 LOCHMOOR BLVD                                                                                                               JACKSON             MI   49201-8308   US    8/16/06                 187
280 W CHESTNUT ST                                                                                                                LISBON              OH   44432-1130   US     7/9/08                  12
4738 LOGAN WAY                                                                                                                   HUBBARD             OH   44425-3315   US    2/26/09                 252
6110 NW 7TH ST                                                                                                                   MARGATE             FL   33063-4535   US   10/28/09                  18
9326 BENTLEY PARK CIR                                                                                                            ORLANDO             FL   32819-5345   US   10/28/09                  16
751 GILLMER RD                                                                                                                   LEAVITTSBURG        OH   44430-9548   US     1/8/10                  87
BUREAU OF UNCLAIMED PROPERTY            BOX 1837                                                                                 HARRISBURG          PA        17105   US    3/17/14                   0
TREASURER OF THE STATE OF IL            UNCLAIMED PROPERTY DIVISION                      1 W. OLD STATE CAPITOL PLAZA, STE 400   SPRINGFIELD         IL        62701   US    3/17/14                   0 217-558-6955
C/O XEROX STATE & LOCAL SOLUTIONS INC   100 HANCOCK STREET 10TH FLOOR                                                            QUINCY              MA         2171   US    4/24/14                   0 617-722-9657
C/O BCIS                                51 MERCEDES WAY                                                                          EDGEWOOD            NY   11717-8368   US    5/19/14   4/22/19         0
MICHIGAN DEPT OF TREASURY               UNCLAIMED PROPERTY DIVISION                      PO BOX 30756                            LANSING             MI        48909   US     3/6/15                   0
130 CARR VIEW LN                                                                                                                 SPEEDWELL           TN        37870   US    3/30/15                  12
TREASURER STATE OF IOWA                 C/O AVENUINSIGHTS STATE & LOCAL SOLUTION         100 HANCOCK STREET 10TH FLOOR           QUINCY              MA         2171   US   10/13/15                   0
PO BOX 1272                                                                                                                      JEFFERSON CTY       MO   65102-1272   US   10/13/15                   0
875 A ISLAND DR 367                                                                                                              ALAMEDA             CA   94502-6700   US    6/29/16                1773
25 CAMBRIDGE DR                                                                                                                  SHORT HILLS         NJ   07078-1901   US    7/19/16                   1       9176996505 MDTOFIAS@YAHOO.COM
1365 SAANNON RD                                                                                                                  GIRARD              OH        44420   US     8/7/17                  25
2306 SARAH ST                                                                                                                    PITTSBURGH          PA   15203-2227   US    2/22/18                  25       4124170957
13 CONSTITUTION DR                                                                                                               LEONARDO            NJ   07737-1808   US    3/13/18                   0
44 N BALLIET ST                                                                                                                  FRACKVILLE          PA   17931-1302   US    7/27/18   7/31/18         0 570-874-4700     marksemanchiklaw@gmail.com
                                                                                                                                                                                                 3263585
